Case 4:20-cv-00896-ALM-KPJ Document 2-1 Filed 11/19/20 Page 1 of 1 PageID #: 13




                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS



                                   MAGISTRATE REFERRAL


                                         CIVIL ACTION NO. 4:20cv896

             Moates
               v.
     Facebook Inc. et al.




 Pursuant to a Standing Order, certain civil suits are referred at the time of the filing equally
 among magistrate judges. Therefore, the above-entitled action has been referred to:


        Magistrate Judge Johnson
